DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motoi et al (US 9,975,843).
The claims are drawn to a process for producing a compound of formula (1) by hydroformylating a compound of formula (2) with carbon monoxide and hydrogen, wherein a molar ratio of carbon monoxide to hydrogen is 55/45 or more and 95/5 or less (about 1.2  to 11.8) during the reaction.  Further limitations include a compound of formula (3) in the reaction product in a concentration of 1 mole% or less; and using 0.1 
Motoi et al teach a process for preparing a compound of formula (1), wherein n is 1, by hydroformylating a compound of formula (2) in the presence of carbon monoxide and hydrogen, and a rhodium compound and an organic phosphorus compound (abstract).  The rhodium compound is present in an amount of 0.1 to 60 micromoles of a rhodium compound per mole of the compound of formula (2), and 300 to 10,000 moles of an organic phosphorus compound per mole of a rhodium atom in the rhodium compound (claim 3).
 In each of the examples, the molar ratio of carbon monoxide is 1; however, Motoi et al more broadly teach that the molar ratio between carbon monoxide and hydrogen may be 0.2 to 5, and preferably 0.8 to 1.2 (col. 10, lines 23-40).  This overlaps the claimed molar ratio, at least from 1.2 to 5; as such, the instant claims are rendered obvious by Motoi et al since a person having ordinary skill in the art would have been able to conduct the hydroformylation reaction taught by the reference at a molar ratio of carbon monoxide to hydrogen that would overlap some of the range recited in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,975,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference lies in the molar ratio of carbon monoxide and hydrogen employed in the hydroformylation reaction.  The instant claims employ a molar ratio of carbon monoxide to hydrogen is 55/45 or more and 95/5 or less (about 1.2 to 11.8) during the reaction.  The claims of the ‘843 patent do not expressly recite the molar ratio of carbon monoxide to hydrogen; however, Motoi et al teach that the molar ratio between carbon monoxide and hydrogen may be 0.2 to 5, and preferably 0.8 to 1.2 (col. 10, lines 23-40).  This overlaps the claimed molar ratio, at least from 1.2 to 5; as such, the instant claims are rendered obvious by the process depicted in the claims of the ‘843 patent since a person having ordinary skill in the art would have been able to conduct the hydroformylation reaction taught by the reference at a molar ratio of carbon monoxide to hydrogen that would overlap some of the range recited in the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622